Exhibit 10.4

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), dated July 7, 2005 between ZHONE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and Patrick M.
Murphy (the “Consultant”).

 

WHEREAS, Consultant and Paradyne Networks, Inc., a Delaware corporation
(“Paradyne”), are parties to an employment agreement dated December 8, 2000 (the
“Employment Agreement”) pursuant to which Consultant is employed by Paradyne;

 

WHEREAS, pursuant to an Agreement and Plan of Merger by and among the Company,
Parrot Acquisition Corp., a Delaware corporation and a wholly owned subsidiary
of the Company (“Merger Sub”), and Paradyne dated as of the date hereof, Merger
Sub will merge with and into Paradyne, and Paradyne will become a wholly owned
subsidiary of the Company (the “Merger”);

 

WHEREAS, effective as of the effective time of the Merger (the “Effective Date”)
Consultant’s employment with Paradyne will terminate without “Cause” as defined
in the Employment Agreement; and

 

WHEREAS, due to Consultant’s valuable customer relationships and knowledge of
the Paradyne business, the Company desires to retain the Consultant as a
consultant to the Company to perform such duties as the Company may direct for
the purpose of retaining Paradyne’s customers following the Merger and to assist
with the transition of the manufacturing operations of Paradyne to the Company’s
in-house or contract manufacturing model and the Consultant desires to accept
such retention upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Termination of Employment. Effective as of the Effective Date, Consultant’s
employment with Paradyne will be terminated without “Cause” (as defined in the
Employment Agreement). The Company acknowledges and agrees that as a result of
such termination Consultant shall be entitled to all amounts and benefits due
under the terms of the Employment Agreement subject to the conditions set forth
therein.

 

2. Consulting Relationship. Effective as of the Effective Date, the Company
hereby engages the Consultant to perform such duties as the Company may direct
in order to assist the Company in the retention of Paradyne customers following
the Merger and to assist with the transition of the manufacturing operations of
Paradyne to the Company’s in-house or contract manufacturing model, and the
Consultant agrees to accept such engagement, upon the terms and conditions set
forth herein. The Company and Consultant do hereby acknowledge that after the
Effective Date the relationship between Company and Consultant shall be solely
that of an independent contractor and that Consultant shall not be treated as an
employee for any purpose.

 



--------------------------------------------------------------------------------

3. Consulting Period. The term of this Agreement hereunder shall commence on the
Effective Date and continue for a period of two years thereafter, unless earlier
terminated as provided herein (the “Consulting Period”).

 

4. Other Activities. During the Consulting Period, the Consultant may engage in
any other business or professional activities, either on a full-time or
part-time basis, so long as such activities, either singly or in the aggregate,
(i) do not interfere with the proper performance of his duties and
responsibilities to the Company, (ii) violate Section 13 of the Employment
Agreement, or (iii) violate the terms of the Restrictive Covenant Agreement of
even date herewith by and between the Company and Consultant (the “Restrictive
Covenant Agreement”).

 

5. Compensation and Other Terms of Engagement.

 

(a) Compensation. In consideration of the performance of his services for the
Company as required hereunder, during the Consulting Period, Consultant shall be
entitled to the following as compensation:

 

(i) Two Hundred Ninety Five Thousand and Eighteen Dollars ($295,018) (the
“Consulting Fee”) for each year of the Consulting Period in which Consultant
performs services on behalf of the Company, which amount represents the amount
Consultant would have earned as base salary and bonus under the terms of the
Employment Agreement if Consultant had remained as an employee of Paradyne. The
Consulting Fee shall be payable in substantially equal monthly installments in
arrears.

 

(ii) Options to purchase Three Hundred Nineteen Thousand Four Hundred and Fifty
Eight (314,458) shares of the Company’s common stock, representing an amount
equal to two times the annual grants on a converted basis that Consultant would
have received under the terms of the Employment Agreement if Consultant had
remained as an employee of Paradyne. The options shall be granted at an exercise
price equal to the fair market value per share on the date of grant, with terms
and conditions applicable to options typically granted by the Company, including
that such options will vest and become exercisable ratably over a period of four
years provided Consultant continues to perform services for the full two-year
term of the Consulting Period, and thereafter Consultant does not violate the
terms of the Restrictive Covenant Agreement.

 

(iii) Consultant shall receive no other compensation for his services hereunder.

 

(b) Taxes. Consultant shall be responsible for all taxes, including
self-employment taxes due on payments made under this Agreement.

 

(c) Business Expenses. The Company shall reimburse the Consultant for expenses
(including, without limitation, travel and accommodations at the

 

2



--------------------------------------------------------------------------------

level, class and manner provided to senior executives of the Company), which the
Consultant may from time to time reasonably incur on behalf of, and at the
request of the Company in the performance of services under this Agreement;
provided, however, that the Consultant shall be required to account to the
Company for such expenses in the manner prescribed by the Company. In
determining expenses reasonably incurred in the performance of his duties, the
Consultant shall be reimbursed consistent with the Company’s policy on
reimbursement as applied to its senior executives.

 

6. Termination of Agreement. Either party may terminate Consultant’s engagement
hereunder at any time and for any reason by providing the other party written
notice of such termination. If Consultant terminates his services under this
Agreement for any reason other than breach of this Agreement by the Company, or
the Company terminates his services for “cause” (as defined below), then
Consultant shall not be entitled to any further payments under this Agreement.
If the Company terminates Consultant’s engagement hereunder without cause, then
as damages for breach of this Agreement, Consultant shall be entitled to receive
in a lump sum an amount equal to any unpaid Consulting Fee for the remainder of
the Consulting Period and all options shall fully vest and become exercisable.
For this purpose, “cause” shall mean: (i) Consultant’s willful and continued
failure to perform services reasonably requested by the Company under this
Agreement, but only after the Company has provided written notice to Consultant
reasonably describing such alleged failure and Consultant fails to cure such
failure after a period of ten (10) days, (ii) Consultant’s engaging in
misconduct which is materially injurious to the Company, monetarily or
otherwise, (iii) conviction of any felony, or (iv) breach of Section 13 of the
Employment Agreement or the Restrictive Covenant Agreement.

 

7. Cooperation. Company agrees to devote such personnel and other resources as
Consultant may reasonably request in order for Consultant to adequately perform
his services under this Agreement.

 

8. Restrictive Covenant Agreement. As a condition to this Agreement, Consultant
agrees to execute and abide by the terms of the Restrictive Covenant Agreement.

 

9. Excise Tax Agreement.

 

(a) Gross-Up. In the event that it shall be determined (as hereafter provided)
that any payment by the Company or Paradyne to or for the benefit of Consultant,
whether paid or payable pursuant to the terms of this Agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (collectively, a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Paradyne, within the meaning of Section 280G of the Internal

 

3



--------------------------------------------------------------------------------

Revenue Code (or any successor provision thereto), or to any similar tax imposed
by state or local law, or any interest or penalties with respect to such tax
(such tax or taxes, together with any such interest and penalties, being
hereafter collectively referred to as the “Excise Tax”), then Consultant shall
be entitled to receive an additional payment or payments (collectively, a
“Gross-Up Payment”). The Gross-Up Payment shall be in an amount such that, after
payment by Consultant of all taxes, including any Excise Tax (and including any
interest or penalties imposed with respect to such taxes), imposed upon the
Gross-Up Payment, Consultant retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payment. All determinations required to be made
under this Section, including whether an Excise Tax is payable by Consultant and
the amount of such Excise Tax and whether a Gross-Up Payment is required to be
paid by the Company to Consultant and the amount of such Gross-Up Payment, if
any, shall be made in good faith by a nationally recognized accounting or law
firm (the “Accounting or Law Firm”) selected by the Company. For purposes of the
computations required by this Section (i) to the extent not otherwise specified
here, reasonable assumptions and approximations may be made with respect to
applicable taxes and reasonable good faith interpretations of the Code may be
relied upon, and (ii) Consultant shall be deemed to pay federal, state and local
income and, if applicable, payroll taxes at the highest marginal rate of
taxation. If the Accounting Firm determines that any Excise Tax is payable by
Consultant, the Company shall pay the required Gross-Up Payment to Consultant
within five (5) business days after receipt of such determination. If the
Accounting or Law Firm determines that no Excise Tax is payable by Consultant,
it shall at the same time as it makes such determination, furnish the Company
and Consultant an opinion that Consultant has substantial authority not to
report any Excise Tax on his federal, state or local income or other tax return.
The Company and Consultant shall each provide the Accounting or Law Firm access
to and copies of any books, records and documents in the possession of the
Company or Consultant, as the case may be, reasonably requested by the
Accounting or Law Firm, and otherwise cooperate with the Accounting or Law Firm
in connection with the preparation and issuance of the determination and
calculations contemplated by this Section 9.

 

(b) As a result of the uncertainty of the application of Section 4999 of the
Code, it is possible that Gross-Up Payments which will not have been made by the
Company should have been made (“Underpayment”). In that regard, if a claim by
the Internal Revenue Service is made that would require the payment by the
Company of an amount in addition to the Gross-Up Payment, then the Company may
either increase the Gross-Up Payment by the Underpayment, or may contest such
claim. If the Company decides to contest the claim, the Company shall bear and
pay directly the costs and expenses (including additional interest and
penalties) incurred in connection with such contest, shall indemnify and hold
Consultant harmless on an after-tax basis for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such claim, and payment of costs and expenses, including advancing any funds
necessary to pay the claim while it is being contested up to an amount of five
hundred thousand dollars ($500,000). In such case, Consultant agrees to

 

4



--------------------------------------------------------------------------------

cooperate with and assist the Company in contesting such claim. In the event
that the Company exhausts its remedies and Consultant is required to make a
payment of any Excise Tax, the Company in good faith shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for Consultant’s benefit, if not already paid
during the process of contesting the claim.

 

10. Miscellaneous Provisions.

 

(a) Notices. All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be
considered as properly given or made (i) if delivered personally, or (ii) after
the expiration of five days from the date upon which such notice was mailed from
within the United States by certified mail, return receipt requested, postage
prepaid, (iii) upon receipt by facsimile or other electronic transmission (with
written or electronic confirmation of receipt), or (iv) after the expiration of
the second business day following deposit with documented overnight delivery
service. All notices given or made pursuant hereto shall be so given or made to
the parties at the following addresses:

 

If to the Consultant:

 

Patrick M. Murphy

1106 Culbreath Isles Dr.

Tampa, FL 33629

 

If to the Company:

 

Zhone Technologies, Inc.

7001 Oakport Street

Oakland, California 94621

Attn: Chief Executive Officer

 

With Copy to:

 

Latham & Watkins, LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Attn: Craig Garner, Esq.

 

The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.

 

(b) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, such provision
shall be severed and enforced to the extent possible or modified in such a way
as to make it enforceable, and the invalidity, illegality or unenforceability
thereof

 

5



--------------------------------------------------------------------------------

shall not affect the validity, legality or enforceability of the remaining
provisions of this Agreement.

 

(c) Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Florida, without giving effect to conflict of law
principles. Venue for any actions shall be in Hillsborough County, Florida.

 

(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

(e) Entire Understanding. This Agreement, including all Recitals hereto which
are incorporated herein by this reference, together with the other agreements
and documents being executed and delivered concurrently herewith by the
Consultant, the Company and certain of its affiliates, constitute the entire
understanding among all of the parties hereto and supersedes any prior
understandings and agreements, written or oral, among them respecting the
subject matter within.

 

(f) Pronouns and Headings. As used herein, all pronouns shall include the
masculine, feminine, singular and plural thereof wherever the context and facts
require such construction. The headings, titles and subtitles herein are
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

(g) Amendments. This Agreement shall not be changed or amended unless in writing
and signed by both the Consultant and an authorized officer of the Company.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

 

ZHONE TECHNOLOGIES, INC. By:   /s/    KIRK MISAKA        

Name:   Kirk Misaka

Title:   Chief Financial Officer CONSULTANT: /s/    PATRICK M. MURPHY        
Patrick M. Murphy

 

6